Title: To Thomas Jefferson from Madame d’Houdetot, 7 July 1789
From: Houdetot, Elisabeth Françoise Sophie de La Live Bellegarde, Comtesse d’
To: Jefferson, Thomas



Eaubonne ce 7 juillet

Je m’estois flattée, Monsieur, que vous auriés la bonté de vous souvenir de moy et de visiter quelque moment ma retraite avant votre depart et le mien. On m’a dit que vous habitiés encore ce pays ci, et les choses qui s’y sont passées nous auroient fourny matiere a la conversation. Je souhaitte que tout aille icy aussy bien qu’en amerique et qu’il regne parmy nous un aussy bon esprit que celuy qui regne chés vous. Mais vous n’avés pas nos entraves de tout genre. Je suis avec un extreme interet tous les progrets de l’administration de vostre pays, qui me paroit celuy de la raison et du bonheur. Je me fais rendre compte autant que je puis de tout ce qui regarde vos deux illustres compatriotes, Wassington et franclin. Portés leur mon homage eternel et la reconnoissance que tout ce qui aime et honore l’humanité leur doit; dites au dernier que jamais il ne sortira ny de mon esprit ny de mon coeur, rapellés moi aux siens. La solitude, la retraite qui épure toutes les idées ajoute sans cesse a l’admiration, à l’amour que j’ay pour ces deux illustres personnes, pour ces deux grands hommes dont l’antiquité mesme n’offre point de modele. Si je les voyois je leur parlerois de vous, Monsieur, de cet esprit sage et lumineux qui vous caracterise, de ce caractere digne du leur, enfin de cet homme si instruit, si eclairé, si aimable, que j’ay trop peu vû, dont la societé m’eut été si chère, et qui est du très petit nombre de personnes qu’on se plait a voir et a cultiver pour estre content de son espece et de la societé. Je m’apercois que je vous fais mes adieux, mais il me reste encore jusqu’au 14 de ce mois a passer a Eaubonne, dont le maitre, Mr. de St. Lambert, seroit ravy et honoré si vous voulies bien nous y venir voir un jour. Si vous venies le dimanche, permettries vous a Ally de vous accompagner. Si le hazard vous raproche de son pere j’espere que vous vous souviendrés de moy tous deux. Adieu donc, Monsieur, mais revenés dans ce pays ou les personnes que vous avés admises à vous connoitre vous regretteront et vous desireront toujours. Faites profiter vostre pays et le nostre de vos lumieres et n’oubliés pas qu’il y a dans celuy cy une personne qui vous sera attachée tant qu’elle vivra.

La Ctesse d’houdetot

